Citation Nr: 1208345	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a restrictive lung disease.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2010 the Board issued a decision that denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the April 2010 decision that denied service connection for a respiratory disability be vacated and remanded.  The appeal has now returned to the Board for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2011 JMR, the parties agreed that the Board's April 2010 decision was flawed as it did not addresses the adequacy of the August 2007 VA examination that formed the basis for the denial.  

By way of background, the August 2007 VA examiner indicated that the Veteran declined to participate in additional lung testing, and as a result, the examiner was unable render a specific diagnosis of a lung condition.  In its April 2010 decision, the Board denied service connection because there was no evidence of a current respiratory disorder related to service, and the Board based its denial on the findings, or lack thereof, of the August 2007 VA examiner. 

The JMR indicated that the Board failed to address the adequacy of the August 2007 examination in light of the February 2010 correspondence from the Veteran.  In this correspondence, the Veteran explained that after the spirometry testing, he attempted to complete the other tests requested.  According to the Veteran, the VA techs were unable to get a clear reading on one of the pulmonary function tests, and hit some buttons on their computer to make it work.  The Veteran was asked to take a deep breath and then blow it all out.  Then, he was asked to breathe normally, but was unable to because the hose was broken.  VA personnel then told the Veteran that the test was complete.  

In a January 2012 brief, the Veteran's representative also argued that the examiner failed to address the STR noting that the Veteran was treated for pharyngitis in November 1968.  

The Board finds that in light of the Veteran's February 2010 letter, the January 2012 brief, and the deficiencies noted in the JMR, the August 2007 VA examination is inadequate.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds the Veteran's August 2007 VA examination to be inadequate, his claim is remanded for another VA examination to be scheduled to determine the nature and etiology of his claimed restrictive lung disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's claimed lung disorder.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  Obtain these records and associate them with the claims file. 

2.  The RO should afford the Veteran with a VA examination by an examiner with the appropriate expertise, and who has not previously examined the Veteran, to determine the etiology of any lung disorder present during the period of this claim. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed, to include pulmonary function testing. 

Based on review of the files and examination of the Veteran, the physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's restrictive lung disease is etiologically related to his active service.  

The examiner is asked to specifically discuss the relevant STRs reflecting treatment for, inter alia, allergic rhinitis and pharyngitis and their possible relationship to any current lung disorder.  The examiner should also comment on the March 1971 Report of Medical History on which the Veteran indicated he experienced shortness of breath.  Finally, the examiner is asked to discuss what significance, if any, the Veteran's report of post-service exposure to asbestos and fumes has had on any current lung disorder.  

The rationale for each opinion expressed must be provided. 

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the Veteran's service connection claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


